Holmes, J.
The danger to fingers from two cylinders in contact with each other, and seen to be revolving inwardly, is obvious to any person of ordinary powers, and plainly was understood by the plaintiff. Crowley v. Pacific Mills, 148 Mass. 228. In Patnode v. Warren Cotton Mills, 157 Mass. 283, 289, it might have been found that the plaintiff could not see the revolving rolls by which he was hurt. In the present case, if there had been no guard across the shelf of the mangle, the plaintiff would have acted at her peril. But the guard did not convert the mangle into a trap. It manifestly was not intended to protect the hand except in the ordinary use of the mangle, when clothes were slid under the guard. The plaintiff was putting a cloth upon the cylinder, above the guard. She saw, or might have seen, all the elements of danger, including the *571distance between the guard and the cylinder on that side. To appreciate them required no warning or instruction beyond what is furnished by common experience.

Exceptions overruled.